Case 1:18-cv-00006-AMD-ST Document 29 Filed 09/30/20 Page 1 of 3 PageID #: 199




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
             ------------------------------- X

 YANIQUE THOMPSON and SELEMENG
 MOLUPE,
                                     Plaintiffs,          ORDER

                                                          l 8-CV-00006 {AMD) (ST)
                       - against -

 HYUN SUK PARK and SARPO, INC.,

                                     Defendants.
                               ------------------ X
 ANN M. DONNELLY, United States District Judge:

        On January 2, 2018, the plaintiffs brought this action against their employer, Hyun Suk

 Park, alleging violations of the Fair Labor Standards Act ("FLSA") and New York Labor Law

  ("NYLL"). (ECF No. 1.) Defendant Park did not appear in this action or answer the complaint,

 and the plaintiffs obtained a certificate of default from the Clerk of Court on March 20, 2018.

 (ECF No. 9.) On May 8, 2018, the plaintiffs moved for default judgment. (ECF No. 11.) I

 referred the motion to Magistrate Judge Steven Tiscione for a Report and Recommendation

 ("R&R"); he issued a thorough and well-reasoned R&R, recommending that I deny the

 plaintiffs' motion without prejudice and grant the plaintiffs leave to amend their complaint (ECF

 No. 14), which I adopted in its entirety (ECF No. 15).

         On April 17, 2019, the plaintiffs filed an amended complaint, adding Sarpo, Inc. as a

 defendant. (ECF No. 16.) The plaintiffs served the defendants with the amended complaint.

 (ECF Nos. 19, 20.) The defendants did not appear or answer the amended complaint, and the

 Clerk of Court entered a certificate of default on August 15, 2019. (ECF No. 22.)
Case 1:18-cv-00006-AMD-ST Document 29 Filed 09/30/20 Page 2 of 3 PageID #: 200




         On November 7, 2019,the plaintiffs filed their second motion for default judgment.

 (ECF No. 24.) I referred the motion to Judge Tiscione for an R&R. On September 1, 2020,

  Judge Tiscione, in another comprehensive R&R,recommended that 1 grant the plaintiffs' motion

  and hold the defendants jointly and severally liable for a judgment totaling $194,364.76. (ECF

  No. 27.) The plaintiffs served the defendants with the R&R and filed a certificate of service on

  September 14,2020. (ECF No. 28.) No party has filed any objections to Judge Tiscione's R&R,

 and the time to do so has passed.

          A district court"may accept, reject, or modify, in whole or in part, the findings or

 recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(1). "To accept the report

 and recommendation of a magistrate, to which no timely objection has been made, a district

 court need only satisfy itself that there is no clear error on the face of the record." Jarvis v. N.

 Am. Globex Fund, LP., 823 F. Supp. 2d 161, 163(E.D.N.Y. 2011)(quoting Wilds v. United

 Parcel Serv., 262 F. Supp. 2d 163, 169(S.D.N.Y.2003))(internal quotation marks omitted).

         I have carefully reviewed Judge Tiscione's September 1, 2020 R&R and find no error.

  Accordingly, I adopt the R&R in its entirety. The plaintiffs' motion for defaultjudgment is

 granted, and the defendants are jointly and severally liable for a judgment totaling $194,364.76,

 consisting of:(1)$40,388.28 in unpaid minimum wages ($19,825.14 for Ms. Thompson;

 $20,563.14 for Ms. Molupe);(2)$26,440.28 in unpaid overtime wages($13,188.64 for Ms.

 Thompson; $13,251.64 for Ms. Molupe);(3)$21,635.82 in spread of hours pay ($10,559.82 for

 Ms. Thompson; $11,076.00 for Ms. Molupe);(4)$88,464.38 in liquidated damages($43,573.60

 for Ms. Thompson; $44,890.78 for Ms. Molupe);(5)$12,500.00 in statutory damages($5,000.00

 for Ms. Thompson; $7,500.00 for Ms. Molupe);(6)$4,416.00 in attorneys' fees; and (7)$520 in

 costs. The plaintiffs are also awarded pre-judgment and post-judgment interest, to be calculated
Case 1:18-cv-00006-AMD-ST Document 29 Filed 09/30/20 Page 3 of 3 PageID #: 201




  as set forth in Judge Tiscione's R&R. The Clerk of Court is respectfully directed to enter

 judgment accordingly and close this case.




  SO ORDERED.


                                                         s/Ann M. Donnelly
                                                      ANN M. DONNELLY
                                                      United States District Judge

  Dated: Brooklyn, New York
         September 30, 2020
